Citation Nr: 1206633	
Decision Date: 02/23/12    Archive Date: 03/09/12

DOCKET NO.  09-39 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a compensable initial rating prior to March 11, 2009, and in excess of 30 percent thereafter for a cognitive disorder, not otherwise specified.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from March 1991 to May 1991, and from December 1992 to December 1994.  Thereafter, he also had periods of active duty for training as a member of the National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a prior rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

This issue was previously remanded by the Board in June 2009.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In November 2011, the Veteran testified via video before a Veterans Law Judge seated at the RO.  A written transcript of this hearing has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an increased initial rating for his service-connected cognitive disorder.  At his November 2011 video hearing, he testified that he has continued receiving ongoing VA outpatient treatment for his cognitive disorder since service connection was granted for this disability in October 2008.  

The Board observes that additional VA examination reports and outpatient treatment records have been added to the file subsequent to the July 2009 statement of the case; however, the Veteran has yet to be afforded agency of original jurisdiction (AOJ) consideration of this evidence and has not waived consideration of such evidence.  Therefore, remand is required for this evidence to be considered by the RO.  See 38 C.F.R. § 19.31.  

Review of the Veteran's claims file also indicates his VA outpatient treatment records were last requested in February 2011, one year ago.  As the Veteran has confirmed, and review of his virtual file confirms, the existence of additional pertinent VA treatment records, these records must be considered prior to any final adjudication by the Board.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records not already obtained from the VA Medical Center in Durham, North Carolina, as well as any other VA medical facility at which the Veteran has been treated since February 2011.  If no such records are available, that fact must be noted for the record.  

2.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

